DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the continuation filed 2/10/2021. Claims 1-20 are currently pending.

Claim Objections
Claim 11 is objected to because of the following informality: line 3 reads “first closure” when it should read “first closure arm.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, the limitation “the sealing module” lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted such that the sealing apparatus comprises a sealing module and the sealing module comprises the elements recited in the claim.
	Regarding claim 14, the limitation “the sealing module” lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted such that the sealing apparatus comprises a sealing module and the sealing module comprises the elements recited in the claim.
	Regarding claim 15, the limitation “the sealing module” lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted such that the sealing apparatus comprises a sealing module and the sealing module comprises the elements recited in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Actis (US 2009/0241474 A1).
Regarding claim 1, Actis discloses a bale bag sealing apparatus (160 – Fig. 16D) configured to seal a bag (22 – Fig. 16D) arranged around a bale, the bale sealing apparatus comprising: a first closure arm (the left 162 – Fig. 16D) and a second closure arm (the right 162 – Fig. 16D), the first closure arm being configured to fold a first portion (the left portion depicted as being folded in Fig. 16E by the left 162) of the bag towards a center of a first end of the bale to be bagged (see Fig. 16E) and the second closure arm being configured to fold a second portion (the right portion depicted as being folded in Fig. 16E by the right 162) of the bag towards the center of the first end of the bale (see Fig. 16E); and a first folding unit (92 – Fig. 16D) configured to fold a third portion (the lower portion depicted as unfolded and gripped by 92 in Fig. 16E) of the bag towards the center of the first end of the bale (see Fig. 16G); and a second folding unit (90 – Fig. 16D) configured to fold a fourth portion (the upper portion depicted as unfolded and gripped by 90 in Fig. 16E) of the bag towards the center of the first end of the bale (see Fig. 16E).

Actis further discloses:
	Claim 2, the first portion (the left portion depicted as being folded in Fig. 16E by the left 162) of the bag is arranged at a first lateral side of the bale and the second portion (the right portion depicted as being folded in Fig. 16E by the right 162) of the bag is arranged at a second lateral side of the bale, the first lateral side of the bale being opposite from the second lateral side of the bale (see Figs. 16D and 16E).

	Claim 3, the third portion (the lower portion depicted as unfolded and gripped by 92 in Fig. 16E) of the bag is a bottom portion of the bag and the fourth portion (the upper portion depicted as unfolded and gripped by 90 in Fig. 16E) of the bag is a top portion of the bag (see Fig. 16D).

	Claim 4, the second folding unit (90 – Fig. 16D) includes a bag gripper (205 – Fig. 16D) configured to grip the fourth portion (the upper portion depicted as unfolded and gripped by 90 in Fig. 16E) of the bag (para. 0047, lines 1-4) to push the fourth portion of the bag down towards the center of the first end of the bale (see Figs. 16E and 16F).

	Claim 6, the first closure arm (the left 162 – Fig. 16D) includes a first angled edge (the left 164 – Fig. 16D) that contacts the first portion (the left portion depicted as being folded in Fig. 16E by the left 162) of the bag while the first portion of the bag is folded towards the center of the first end of the bale to be bagged (see Fig. 16E), and the second closure arm (the right 162 – Fig. 16D) includes a second angled edge (the right 164 – Fig. 16D) that contacts the second portion (the right portion depicted as being folded in Fig. 16E by the right 162) of the bag while the second portion of the bag is folded towards the center of the second end of the bale to be bagged (see Fig. 16E).

	Claim 7, the first closure arm (the left 162 – Fig. 16D) includes a first brush or flap (the tapered portion of the left 162 – Fig. 16D is interpreted to be a flap) that contacts the first portion (the left portion depicted as being folded in Fig. 16E by the left 162) of the bag while the first portion of the bag is folded towards the center of the first end of the bale to be bagged (see Fig. 16E), and the second closure arm (the right 162 – Fig. 16D) includes a second brush or flap (the tapered portion of the right 162 – Fig. 16D is interpreted to be a flap) that contacts the second portion (the right portion depicted as being folded in Fig. 16E by the right 162) of the bag while the second portion of the bag is folded towards the center of the second end of the bale to be bagged (see Fig. 16E).

	Claim 8, the second folding unit (90 – Fig. 16D) includes a bag gripper (205 – Fig. 16D) configured to grip the fourth portion (the upper portion depicted as unfolded and gripped by 90 in Fig. 16E) of the bag (para. 0047, lines 1-4) to push the fourth portion of the bag towards the center of the first end of the bale (see Figs. 16E and 16F).

	Claim 9, the bag gripper (205 – Fig. 16D) is configured to grip the fourth portion (the upper portion depicted as unfolded and gripped by 90 in Fig. 16E) of the bag while the first portion (the left portion depicted as being folded in Fig. 16E by the left 162) of the bag and the second portion (the right portion depicted as being folded in Fig. 16E by the right 162) of the bag are folded towards the center of the bale to be bagged (para. 0056, lines 16-22).

	Claim 10, the bag gripper (205 – Fig. 16D) includes one or more suction cups, clamps, gripping fingers, or a grasping mechanism or a gripping mechanism configured to hold the fourth portion of the bag while the fourth portion of the bag is folded towards the center of the first end of the bale (see Figs. 16E and 16F).

	Claim 11, the second folding unit (90 – Fig. 16D) is configured to fold the fourth portion (the upper portion depicted as unfolded and gripped by 90 in Fig. 16E) of the bag towards the center of the first end of the bale before the first closure arm folds the first portion of the bag towards the center of the first end of the bale or the second closure arm folds the second portion of the bag towards the center of the first end of the bale (see Note). Note that since the second folding unit is capable of actuating independently of the first and second closure arms, it is capable of folding the fourth portion before the first closure arm folds the first portion of the bag or second closure arm folds the second portion.

	Claim 12, the first portion (the left portion depicted as being folded in Fig. 16E by the left 162), the second portion (the right portion depicted as being folded in Fig. 16E by the right 162), and the third portion (the lower portion depicted as unfolded and gripped by 92 in Fig. 16E), and the fourth portion (the upper portion depicted as unfolded and gripped by 90 in Fig. 16E) of the bag are provided at a first end of the bag (the right end of 22 – Fig. 16D), the first end of the bag being open and a second end (the left end of 22 – Fig. 16D) of the bag that is at an opposite of end of the bale to be bagged is closed (see Fig. 16D).

	Claim 15, the sealing module further comprises a fastening device (172 – Fig. 16D) configured to fasten closed the open end of the bag around the bale (para. 0057, lines 1-7).

	Claim 16, the second folding unit (90 – Fig. 16D) includes a bag gripper (205 – Fig. 16D) configured to grip the fourth portion (the upper portion depicted as unfolded and gripped by 90 in Fig. 16E) of the bag (para. 0047, lines 1-4) to push the fourth portion of the bag towards the center of the first end of the bale (see Figs. 16E and 16F).

	Claim 17, a bale bagging apparatus (10 – Fig. 1) comprising the bag sealing apparatus (160 – Fig. 16D) according to claim 1 (see the rejection of claim 1 above).

	Claim 18, a bale feeding station (45 – Fig. 3); a bale bagging station (the upper left section of 10 – Fig. 1) wherein the bag is placed around the bale to be bagged (see Figs. 1 and 3-7); and a transportation system (the assembly of 146 – Fig. 1 and 150 – Fig. 14) configured to transport the bale to be bagged from the bale feeding station into the bale bagging station and to the bale bag sealing apparatus (para. 0051, lines 8-18).

	Claim 19, the bale bagging station includes a bag receptacle (21 – Fig. 1), a first opening (the opening of 21 – Fig. 1), and a bag retrieval assembly (the assembly of 40 and 80 – Fig. 1), the first opening being defined by a first rail (one side wall 27 – Fig. 1) and a second rail (a second side wall 27 – Fig. 1), the bag receptacle being positioned on a side opposite of the first opening from the side of the first opening on which the bale to be bagged is to be transported, the bag retrieval assembly being configured to retrieve a bag from the bag receptacle through the first opening (para. 0036), and wherein the bag retrieval assembly is configured to position a first end of said bag around at least a portion of the bale chute before the bale to be bagged is transported through the bale chute by the transportation system (para. 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Actis (US 2009/0241474 A1) in view of Honegger (US 2014/0360135 A1).
	Regarding claim 5, Actis discloses essentially all of the elements of the claimed invention in claim 1.
	However, Actis does not disclose that the first closure arm includes a first pivoting unit or the second closure arm includes a second pivoting unit.
	Honegger teaches a bale bag sealing apparatus (52 – Fig. 13) comprising a first closure arm (the assembly of 222L, 224L, 226L, and 228L – Fig. 35) and a second closure arm (the assembly of 222R, 224R, 226R, and 228R – Fig. 35), wherein the first closure arm includes a first pivoting unit (the assembly of 226L and 228L – Fig. 35) configured to sweep the first closure arm to make contact with a first portion of a bag and push the first portion of the bag towards the center of a first end of the bale to be bagged (para. 0094, lines 1-18), and the second closure arm includes a second pivoting unit (the assembly of 226R and 228R – Fig. 35) configured to sweep the second closure arm to make contact with a second portion of the bag and push the second portion of the bag towards the center of a second end of the bale to be bagged (para. 0094, lines 1-18). One of ordinary skill in the art, upon reading the teaching of Honegger, would have recognized that the first and second closure arms of both Actis and Honegger are used to fold side portions of a bag over a bale. Thus, the first and second closure arms of Actis and Honegger are analogous structures. Since they perform the same function and are analogous, one of ordinary skill in the art would have further recognized that they are equivalent structures.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified the first and second closure arms of Actis to comprise pivoting units as taught by Honegger since the arms of Actis and Honegger are art recognized equivalents.

	Regarding claims 13 and 14, Actis discloses essentially all of the elements of the claimed invention in claim 1 and further discloses a sealing module comprising a fastening device (172 – Fig. 16D) configured to fasten closed the open end of the bag around the bale (para. 0057, lines 1-7).
	However, Actis does not disclose that the sealing module comprises a taping device or a heating element.
	Honegger teaches a bale bag sealing apparatus (52 – Fig. 13) comprising a sealing module (156 – Fig. 21) and further teaches that the sealing module can comprise a fastening device, a taping device, or a heating element for sealing the bag (para. 0110, lines 1-4). Since Honegger, teaches the equivalency of a fastening device, a taping device, and a heating eleemnt, Honegger teaches that the elements are art recognized equivalents.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the fastening device of Actis for a taping device or a heating element since Honegger teaches that they are art recognized equivalents.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/4/2022